 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DANIEL GONZALEZ,                                   No. 2:15-cv-2448-TLN-KJN PS
12                           Plaintiff,
13             v.                                           ORDER
14       KYLE THOMAS JONES, et al.,
15

16                           Defendants.
17

18            On March 25, 2019, the court conducted an informal telephonic discovery conference in

19   this matter.1 After carefully considering the amended joint letter and the parties’ representations

20   at the conference, IT IS HEREBY ORDERED that:

21            1. Plaintiff is limited to propounding a total of 25 interrogatories on defendants, unless

22                  defendants stipulate to additional interrogatories or plaintiff obtains leave of court for

23                  any additional interrogatories upon an appropriate motion.

24            2. Any other discovery requests, such as requests for admission, requests for production

25                  of documents, notices of deposition, or subpoenas, shall likewise comply with the

26
     1
27     Although defendants did not agree that there were any discovery issues properly before the
     court, the court, in light of plaintiff’s pro se status, nonetheless agreed to conduct the conference
28   to see whether any discrete discovery issues could be addressed.
                                                            1
 1            Federal Rules of Civil Procedure and applicable law.

 2   Dated: March 26, 2019

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
